Per Curiam.
The judgment under review herein should be affirmed, for the reasons expressed in the opinion delivered by Mr. Justice Swayze in the Supreme Court.
We reserve, however, any expression of view upon the question whether Jersey City ivas, within the meaning of the act (Pamph. L. 1897, p. 232), the owner of water works. To that question the Supreme Court gave a negative answer. We find it unnecessary to deal with the question.
For affirmance — The Chancellor, Garrison, Trenoi-iard, Bergen, Vooriiees, Minturn, Bogert, Vredenburgh, Vroom, Gray, Dill, Congdon, JJ. 12.
For reversal — None.